DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, 18, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claim has been amended to recite two distinct tissue engaging surfaces and then goes on to recite “the tissue engaging surface.” It is unclear which tissue engaging surface is contemplated which renders the claims indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11-15, 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern (US 5,443,463).
Regarding claims 1, 3 and 27, Stern discloses an electrosurgical instrument with a first arm with any number of electrodes and a second arm with any number of electrodes (fig. 5, col. 3 lines 64-66). The electrodes can be operated in a bipolar or monopolar mode (by using the switches shown in fig. 5). The first arm and second arm both include tissue-engaging surfaces (i.e. surfaces that touch tissue) which are oriented away from the electrodes (e.g. the surface on each jaw which does not face the other jaw). Note that regarding the monopolar/bipolar language the claims recites a functional limitation which does not actually require the prior art to show monopolar/bipolar use, only the mere capacity to be so used (see MPEP 2173.05(g)). However, in the interest of compact prosecution, and because monopolar/bipolar switching is so common in the art, a reference which shows more than the claim requires has been used. 
Regarding claim 2, in addition to the features discussed above, any electrode that is not connected to a pole of the generator (by a switch as shown in figure 5) becomes a floating electrode. It is noted that even part of the arm which faces the other arm can be considered a tissue-contacting surface distinct from the spine or side edge. Alternatively, nothing in the claim requires the “tissue-engaging surface” (an element defined by what it does) to be distinct from “a spine or side edge (an element defined by what it is). That is, a spine or side edge can also reasonably be a tissue-engaging surface.
Regarding claims 11-13, the arms must be made of an insulating material to prevent shorts between the electrodes and therefore can be considered to have one or more insulating portions.
Regarding claims 14 and 15, the electrodes are equally spaced, such that each arm has an insulating portion between electrodes that opposes an insulation portion between other electrodes (fig. 5).
Regarding claims 18-23, the claim term “exactly” does not change the fact that the transitional phrase used in the claims is “comprising” (in the independent claims) and “including” (in claims 18-20) which is an open-ended transitional phrase (MPEP 2111.03). Therefore, Stern discloses exactly the claimed number of electrodes plus any number of other electrodes. Alternatively, since Stern discloses that any number of electrodes could be used, it would also be obvious to use any number of electrodes, including the claimed number of electrodes because the results would be predictable (MPEP 2141(III)), although the obviousness rejection is not being made at this point. As noted above, any of the electrodes can be monopolar and bipolar, including exactly any number of electrodes.
Regarding claims 24-26, the switches can be switched so that the exactly one electrode is the only one connected to a monopolar energy source (fig. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Stern in view of Yamauchi (US 2003/0109876).
Regarding claims 16 and 17, Stern does not disclose an insulation portion on an inner surface of the second arm that forces energy to travel through a larger portion of tissue than an uninsulated portion would. Yamauchi discloses an electrosurgical device with opposing arms, where the electrode/conductive element of one of the arms comprises an insulation portion (67, fig. 4A). Yamauchi discloses that the insulation portion prevents the electrodes from contacting each other, thus preventing electrical short circuits (paragraph [0038]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Stern with an electrode configuration such as suggested by Yamauchi where a second arm has electrodes with exposed surfaces and insulated surfaces such that the electrodes from a first arm do not contact the electrodes from the second arm, thus preventing electrical short circuits. Such a configuration will result in a scenario where electrodes on the first arm may be operated in such a way that current is forced to travel through one or more electrodes of the second arm, around the insulation, such that energy travels through a larger portion of the tissue than would be the case if there were no insulation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 11-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,292,757. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims constitute a simple broadening of the patented claims. 

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive. Applicant has argued that the new language defines around the art of record because the electrodes of Stern are on the tissue-engaging surface so they cannot be oriented away from the tissue-engaging surface. However, this is an unnecessarily narrow reading of “tissue-engaging surface.” Any surface that contacts tissue can be considered to engage tissue and the claims do not require any particular relationship between the surfaces and any other element other than having a directionality relative to some electrodes. Applicant has also not offered a special definition of the phrase (which in fact does not occur in the specification at all). Further, the claims do not require the electrodes to be on the tissue engaging surface (if such language would even be supported by the specification), instead only noting that arm includes such a surface and carries an electrode. Therefore, a surface of each jaw which is radially outward from the area between the jaws can be considered a tissue-engaging surface such that the device reads on the claim.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding an electrode which extends all the way through a jaw, see figure 10 of US 2011/0028964 to Edwards and figure 2 of US 5,658,281 to Heard.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794